                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

ANN MARIE MYERS,                                               Case No. 1:18-cv-144

         Plaintiffs,                                           McFarland, J.
                                                               Bowman, M.J.
                 v.

WELLS FARGO BANK, et al.,

         Defendants

                         MEMORANDUM OPINION AND ORDER

         Plaintiff initiated this Fair Credit Reporting Act case against Defendant Wells

Fargo Bank on February 27, 2018. Currently pending is Plaintiff’s motion to reopen

and/or extend the discovery deadline, Defendant’s response in opposition to that

motion, Plaintiff’s reply, and Defendant’s supplemental response. For the reasons that

follow, Plaintiff’s motion will be denied.

         I.      Background

         Plaintiff’s original complaint alleged that Wells Fargo had violated the FCRA by

incorrectly reporting a student loan debt that had been fully resolved through settlement,

and then by refusing to correct the error when notified. (Doc. 1). Plaintiff further alleged

that the improperly reported debt adversely impacted her ability to obtain a mortgage

and/or other credit. On May 16, 2018, Plaintiff filed an amended complaint to add

American Education Services as an additional Defendant, but the essence of her FCRA

claims remained the same. On April 17, 2019, Plaintiff voluntarily dismissed Wells

Fargo.

         Pursuant to an agreed discovery plan adopted by the Court, Plaintiff was

required to identify any experts not later than June 17, 2019, approximately four months
prior to the fact discovery deadline. Plaintiff did not identify any experts, leading to the

conclusion that none were required to prove her claims.         Fact discovery was later

extended to December 20, 2019 and the dispositive motion deadline was extended to

January 31, 2020, but no one sought the extension of the long-expired expert disclosure

deadline until the last day of discovery.

       II.    Plaintiff’s Motion to Extend/Reopen Expert Discovery

       In a motion filed on December 20, 2019, Plaintiff seeks to reopen expert

discovery so that she can identify a new expert to address deposition testimony

provided on December 17, 2019 by Defendant’s corporate representative. Plaintiff had

previously been provided with copies of Defendant’s debt reporting policies and

procedures, but argues that which version applied to Plaintiff, when changes occurred,

and why, were issues that were not fully apparent until the representative testified.

According to Plaintiff, the corporate representative clarified that policies in place just

before Plaintiff settled her student loan debt would have meant that the debt was not

reportable by AES, but that AES briefly changed its policies causing the debt to be

reported and leading to Plaintiff’s claims. Although the change negatively impacted

Plaintiff, AES subsequently changed its policies back to the prior version.

       The corporate representative explained the changes as follows:

       Q. Okay. Why would PHEAA have reported a balance in response to one
       of their disputes?

       A. Depending on the timeframe of the dispute and the procedures at that
       time for current reporting, the processer may have put the balance on for
       that type of final status.

       Q. What do you mean by that?

       A. I believe that it was 2016 that that was reported. And procedures had

                                             2
      changed as far as how to report the balance portion of a 93 status. And
      they did change again to --- there was a point in time where they would be
      reporting the balance with a 93 status. And that then changed back to
      reporting a zero balance with a serious delinquency or charge-off.

      Q. When were the policies of PHEAA changed and then changed back as
      you are describing, as it relates to the balance in connection with the 93
      status?

      A. Okay. I do know that it reported back in 2016, late 2016. I believe that it
      was changed probably in 2015, so there would've been a period of time
      that it was ---that they would've responded to a dispute with the balance.

      Q. Okay. Do you know why the policy was changed in 2015?
      A. That was at the direction of our legal and compliance department.

      Q. Were you a part of that decision making?

      A. No.

      Q. Do you know why the policy was changed back a year later?

      A. That again was a legal and compliance decision.

      Q. Are both policies accurate?

      A. At the time that they were administered at PHEAA, we believe that that
      would've been accurate, yes.

(Doc. 37 at 4, quoting Deposition of Leslie Harris, page 31:12-33:23). Plaintiff now

argues that she could not have foreseen this testimony, and requires an expert “to opine

on the validity and reasonableness of the changes and their application to Plaintiff in

light of the industry standards” for debt reporting under the FCRA. (Id.)

      Defendant opposes reopening discovery for this purpose, arguing that the

information is not “new” because the parties identified the policies and procedures for

reporting as a focus of discovery in their Rule 26(f) report, and because Defendant had

provided the referenced policies well before the corporate representative’s deposition.

In addition, although Plaintiff points out that in many cases an expert discovery deadline

                                            3
will be set after a fact discovery deadline, in this case Plaintiff and Defendants mutually

agreed in their Rule 26(f) report to have their expert disclosure deadline expire many

months before the close of discovery.

       The parties’ dispositive motion deadline recently expired on January 31, 2020.

Both parties have filed Notices with the Court indicating that each has served opposing

counsel with a timely motion seeking summary judgment.            Under an agreed-upon

procedure adopted by the Court, the parties are expected to file their motions in the

public record in the near future.

       Based upon the record presented, the undersigned will deny Plaintiff’s motion to

reopen discovery to allow Plaintiff to obtain and identify a new expert to testify about the

reasonableness of the Defendant’s altered debt reporting policies. Plaintiff was not

required to wait until the deposition of the corporate representative but could have

sought clarification of the policy changes at an earlier time through other written

discovery, such as interrogatories, if desired.       When the parties agreed to early

disclosure of any experts long before the expiration of the discovery deadline, they

clearly anticipated that no experts would be needed.       Allowing Plaintiff to identify an

expert at this late date, more than six months after the expiration of the agreed deadline

and at a time when the parties have exchanged cross-motions for summary judgment,

would be highly prejudicial to the Defendant. Last but not least, the undersigned is not

convinced that the topic for which expert testimony is sought would be appropriate or

helpful for the trier of fact on the issues in dispute. Of course, both parties remain free

to call any fact witnesses they like to help explain the various changes in Defendant’s

policies.



                                             4
      Accordingly, IT IS ORDERED THAT Plaintiff’s motion to extend/reopen discovery

in order to identify a new expert (Doc. 34) is DENIED.

                                                         s/ Stephanie K. Bowman
                                                         Stephanie K. Bowman
                                                         United States Magistrate Judge




                                           5
